COOK, Judge
(concurring in part and dissenting in part):
I agree with the determination that accused’s assignment of error as regards his decision to have a bench trial lacks merit. See United States v. Beard, 7 M.J. 452 (C.M.A.1979). As to the evidentiary question, I agree with the decision of the Court of Military Review but in any event, instead of directing a rehearing on Charge I, specification 3 and the sentence, I would return the record of trial to the Court of Military Review either, in its discretion, to direct a rehearing or to dismiss the charge and reassess the sentence on the basis of the unaffected findings of guilty.